                             Case 2:19-cr-00173-JAD-EJY Document 46
                                                                 45 Filed 04/21/21
                                                                          04/20/21 Page 1 of 4




                         1   STIP
                             ADAM L. GILL, ESQ.
                         2   Nevada State Bar No. 11575
                             723 South 3rd Street
                         3   Las Vegas, NV 89101
                             P: (702) 750-1590
                         4   F: (702) 548-6884
                             Attorneys for Defendant
                         5
                                                         UNITED STATES DISTRICT COURT
                         6
                                                                 DISTRICT OF NEVADA
                         7
                             UNITED STATES OF AMERICA,
                         8                                                   Case No: 2:19-cr-00173-JAD-EJY
                                           Plaintiff,
                         9
                             vs.                                              STIPULATION TO CONTINUE
                        10                                                    SENTENCING (Third Request)
                             DERRICK BOWMAN,
                        11
                                           Defendant.
                        12
                        13          IT IS HEREBY STIPULATED AND AGREED, by and between Defendant DERRICK
                        14
                             BOWMAN, by and through his counsel, ADAM GILL, ESQ., of AISEN, GILL &
                        15
                             ASSOCIATES, and the United States of America, by its counsel, CHRISTOPHER LIN, ESQ.,
                        16
                             Assistant U.S. Attorney, that the Sentencing in the above-captioned matter currently set for May
                        17
                        18   3, 2021 at 11:00 a.m. be continued to at least 30 days.

                        19          This stipulation is entered for the following reasons:

                        20          1. Counsel for the Defendant is looking into correcting potential gang affiliations
                        21
                                        mentioned in Mr. Bowman’s record.
                        22
                                    2. Mr. Gill has spoken with Mr. Bowman and he agrees with this continuance.
                        23
                                    3. Mr. Gill has spoken to Mr. Lin, and Mr. Lin has indicated that he has no objection to
                        24
                                        this continuance.
                        25
                        26          4. Additionally, denial of this request for continuance could result in a miscarriage of

                        27              justice.
                        28
  AISEN, GILL, &
 ASSOCIATES, LLP
723 SOUTH 3RD STREET
  LAS VEGAS, NV 89101
                             Case 2:19-cr-00173-JAD-EJY Document 46
                                                                 45 Filed 04/21/21
                                                                          04/20/21 Page 2 of 4




                                    5. In addition, the continuance sought is not for delay and the ends of justice are in fact
                         1
                         2             served by the granting of such continuance which outweigh any interest of the public

                         3             and the defendant in proceeding with sentencing on May 3, 2021

                         4
                         5
                                    DATED this 20th day of April, 2021.
                         6
                         7
                            /s/ Adam L. Gill
                         8 Adam L. Gill, Esq.
                           Counsel for Defendant
                         9
                           Derrick Bowman
                        10
                        11  /s/ Christopher Lin
                           Christopher Lin, Esq.
                        12 Attorney for the United States
                           Assistant United States Attorney
                        13
                        14
                        15
                        16
                        17
                        18

                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27

                        28
  AISEN, GILL, &
 ASSOCIATES, LLP
723 SOUTH 3RD STREET
  LAS VEGAS, NV 89101
                                                                           2
                              Case 2:19-cr-00173-JAD-EJY Document 46
                                                                  45 Filed 04/21/21
                                                                           04/20/21 Page 3 of 4



                              FOF
                         1    ADAM L. GILL, ESQ.
                              Nevada State Bar No. 11575
                         2    723 South 3rd Street
                              Las Vegas, NV 89101
                         3    P: (702) 750-1590
                              F: (702) 548-6884
                         4    Attorneys for Defendant

                         5                                   UNITED STATES DISTRICT COURT
                         6                                          DISTRICT OF NEVADA
                         7    UNITED STATES OF AMERICA,
                                                                                 Case No: 2:19-cr-00173-JAD-EJY
                         8                    Plaintiff,
                         9    vs.                                                STIPULATION TO CONTINUE
                                                                                 SENTENCING (Second Request)
                        10    DERRICK BOWMAN,
                        11                    Defendant.
                        12
                                                                     FINDINGS OF FACT
                        13
                        14                 Based on the stipulation of Counsel, and good cause appearing, the Court finds that:
                        15
                                   1. Counsel for the Defendant is looking into correcting potential gang affiliations mentioned
                        16
                                      in Mr. Bowman’s record.
                        17
                                   2. Mr. Gill has spoken with Mr. Bowman and he agrees with this continuance.
                        18

                        19         3. Mr. Gill has spoken to Mr. Lin, Assistant United States Attorney, and he has no objection

                        20            to this continuance.

                        21         4. Additionally, denial of this request for continuance could result in a miscarriage of justice.
                        22
                                   5. In addition, the continuance sought is not for delay and the ends of justice are in fact
                        23
                                      served by the granting of such continuance which outweigh any interest of the public and
                        24
                                      the defendant in proceeding with sentencing on May 3, 2021.
                        25
                             ///
                        26
                        27 ///

                        28
  AISEN, GILL, &
 ASSOCIATES, LLP
723 SOUTH 3RD STREET
  LAS VEGAS, NV 89101
                                                                                3
                             Case 2:19-cr-00173-JAD-EJY Document 46
                                                                 45 Filed 04/21/21
                                                                          04/20/21 Page 4 of 4



                              IT IS HEREBY ORDERED, that the Sentencing hearing, currently scheduled for May 3, 2021,
                         1

                         2    at the hour of 11:00 a.m., be vacated and continued to June 14, 2021, at 10:00 a.m.

                         3

                         4       Dated this 20th day of April, 2021.
                         5

                         6
                                                                                   UNITED STATES DISTRICT JUDGE
                         7

                         8
                         9

                        10

                        11

                        12

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
  AISEN, GILL, &
 ASSOCIATES, LLP
723 SOUTH 3RD STREET
  LAS VEGAS, NV 89101
                                                                        4
